DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1, 3, 5, 7, 12-13, 18, 20, 23, 27, and 29) in the reply filed on 7/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6,  7, 13, 16, 18, 20, 23, 27, and 29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated Northwestern University (WO 2016/176444 A1).
For claim 1, Northwestern University teaches: a composition comprising: (a) an acrylated  or methacrylated polymer (Page 1, lines 8-11; claim 2); (b) a photo-initiator (page 2, lines 1-2; claim 4), wherein exposure to light of an appropriate wavelength (chemical reaction due to exposure of the methacrylated polymer to UV light; page 5 lines 2-4, page 21 lines 1-2) results in formation of a first reactive species from the photo-initiator compound; and (c) a thermal initiator, wherein exposure to heat results in formation of a second reactive species from the thermal initiator compound (biomaterial inks and cured composites thereof may comprise curable or cured polymer component and one or more additional thermosets; where cross-linking of pre-polymer thermosets results in insoluble thermoset polymer network; Page 4, lines 5-13, page 13, lines 21-23). 
As for claims 3, 5, 6, and 7, Northwestern University further teaches wherein the appropriate wavelength of lights is in the UV range (chemical reaction due to exposure of the methacrylated polymer to UV light; page 5, lines 2-4; Page 21, lines 1-12); 
further comprising one or more additional polymeric, bio-ceramic (page 10, lines 30-34) or nanostructured components (nanoparticles, such as iron oxide, zinc oxide, gold, etc, page 14 line 20); 
wherein the acrylated or methacrylated polymer and the additional component are present at a ratio of between 1:10 and 10:1 (the curable or cured polymer can comprise from 10% to 100% wt% or molar % with a balance being non-polymer components; page 14 lines 17-24); 
wherein the additional component is hydroxyapatite or tricalcium phosphate (TCP) (see page 14, lines 19-21).
As for claims 13 and 16, Northwestern University further teaches comprising a solvent and/or wherein the composition is liquid (see page 2 line 8 and claim 4);
wherein exposure of the composition to the light of an appropriate wavelength results in cross-linking of the acrylated or methacrylated poly, induce by the photo-initiator, to form a malleable solid material, and wherein exposure of the malleable solid material to heat results in curing of the malleable solid material, induced by the thermal initiator, to form a thermoset material ( page 1 lines 26-31, claim 1, also see page 9 to page 10, and page 5 lines 2-4 and page 21, lines 1-12).
As for claim 18, Northwestern further discloses wherein the acrylated or methacrylated polymer is biodegradable (page 9, lines 11-15, page 17 lines 30-34) and/or biocompatible polyester (page 17 lines 30-34).; a citric acid-based polyester (page 1 lines 21-34, claim 3). 
As for claim 20, Northwestern further discloses wherein the citric acid-based polyester comprises of polymer of citric acid and linear aliphatic (claim 8, page 1 lines 31-34, claim 3). 
As for claim 23, Northwestern further discloses wherein the diol is selected from the group consisting of 1, 4-butanediol, 1,6-hexanediol (page 13,), 1,8-octanediol, 1,10-decanediol, 1,12-dodecanediol (page 19, lines 24-25), 1, 14-quattuordecanediol, and 1,16-decimanediol.  
As for 27, Northwestern further discloses wherein the photoinitator comprises a compound selected from the group consisting of azobisisobutyronitrile (AIBN), benzoyl peroxide, 2, 2-Demethoxy-2-phenylacetophonone (DMPA), camphorquinone (CO), (page 5, lines 5-7), phenylbis (2,4,6-trimethylbenzoyl)phosphine oxide (BAPO), 2-hydroxy-2methylpropiophenone, ethyl-4 dimethylaminobenzoate (EDAB) (page 7, lines 8-12), and 2-hydroxy-4’-(2-hydroxy-4’-(2-hydroxyethoxy)-2-methylpropiopheone (page 5 lines 5-7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Northwestern University (WO 2016/176444 A1) in view Xiao “A cooperative Copper Metal-Organic Framework-Hydrogel System Improves Wound Healing in Diabetes”. 
As for claims 10 and 12, teach all the limitations to the claim invention including tricalcalcium phosphate (TCP) as discussed above, however, fails to teach wherein the MOF is a cupper (Cu) MOF. 
In the same field of endeavor, Xiao teach wherein the MOF is a copper (Cu) MOF (abstract), for the benefit of providing desired effect such as improved hydrogel systems (which improves wound healing). It would have been obvious to modify teachings of Northwestern University with including copper, as taught by Xiao, for the benefit of providing desired effect such as improved hydrogel systems (which improves wound healing).
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Northwestern University (WO 2016/176444 A1) in view Ma et al “A thermally Responsive Hydrogel Incorporating Methacrylate-Polylactide for hydrolytic Lability’. 
As per claim 28, Northwestern discloses the composition of claim 1, but Northwestern does not disclose wherein the thermorespansive initiator compound is selected from the group consisting of V-65, V-70, V-40, V-50, V 59, VA-044, VA-057, VA-G6T, VA-06, and BPO.
 Ma discloses the use of a thermally responsive injectable hydrogel incorporating methacrylate-polylactide (Abstract), wherein the thermoresponsive initiator compound is BPO (The addition of a curing agent such as benzoyl peroxide; Page 3, Second Paragraph).
 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily integrated the use of the thermoresponsive initiator of benzoyl peroxide (BPO), as previously disclosed by Ma, within the acrylated or methacrylated photo-reactive and thermal-curable polymers, as previously disclosed by Northwestern, for achieving a hydrogel having stronger mechanical properties with variable degradation profiles (Ma: Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 11,390,705 B2 - reactive materials useful for additive manufacturing.
US 11, 390, 016 B2 – complex shaped 3D object fabrication.
US 2022/0133958 A1 – 3D printed bioresorbable all-polymer composite soft tissue scaffolds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743